            Case 3:19-cv-00319-JM Document 33 Filed 01/04/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

NACY PHILLIPS                                                                    PLAINTIFF

  v.                              Case No. 3:19-cv-00319-JM

CRISP CONTRACTORS                                                              DEFENDANT
                                            ORDER

         Pursuant to Administrative Order 8, the jury trial scheduled for January 11, 2021 is

continued. A new scheduling order shall issue.

         IT IS SO ORDERED this 4th day of January, 2021.


                                                           _____________________________
                                                           JAMES M. MOODY JR.
                                                           UNITED STATES DISTRICT JUDGE
